DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 03/22/2021.

Response to Arguments
Applicant’s amendments to claims 1, 12, and 13 are sufficient to overcome the claim objections presented in the previous office action.
Applicant’s amendments to claims 3 and 10 are sufficient to overcome the 35 U.S.C. 112(b) rejection presented in the previous office action.
Applicant’s amendments to the claims and arguments, see pages 11-17, filed 03/22/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of claims 1 and 3-13 has been withdrawn. 
Applicant’s amendments to claims 1 and 13 are sufficient to overcome the 35 U.S.C. 102 rejection presented in the previous office action.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, a method and apparatus for creating a fiducial marker image comprising: 
obtaining marker length information, indicating a length of the fiducial marker, based on a preset relationship between the finder width information, the inside width information, and the outside width information; and adding identification bit information based on the obtained marker length information to generate a cell matrix, the cell matrix having a size determined based on the marker length information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (US 2007/0297679) discloses a two-dimensional code generation method.
Tanaka et al. (US 2016/0042262) discloses an information code producing method.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887      

/THIEN M LE/Primary Examiner, Art Unit 2887